This is a companion case to the case of Alex Bates v. State,ante, in which both defendants were jointly prosecuted for the theft of cattle and a severance was granted by the trial court to the state upon the request of the county attorney. This is not an open question in Oklahoma. See Bates v. State, ante, and DanAnderson v. State, ante.
From the evidence in this case we do not see how any jury could come to any other conclusion than that both of these defendants are guilty of cow-stealing. We find no material error in the record. The judgment of the lower court is, therefore, in all things affirmed.
ARMSTRONG and DOYLE, JJ., concur. *Page 449